Allowable Subject Matter
Claims 1-21 are allowed.
Claims 3-8, 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Relevant prior art includes Caldwell (US 3,418,066), Ancker (US 3,779,963), Bilyk (US 2003/0194504), Chen, RSC Adv. 2014, 4, pg. 46653-46661, Mcarthur, European Polymer Journal, Volume 55, June 2014, pg. 170-178, Boaen, Macromolecules, 2003, 36, 19, pg. 7027-2034. Chen, Mcaruther, and Boaen are presented on the IDS of 9/19/2019.
Chen teaches a COC film which is hydrolyzed to form hydroxyl groups (abstract, pg. 46654). A film is a solid material and COC is a polymer material. Chen teaches the COC film is used for a biochip (pg. 46653). Chen does not explicitly recite the surface is an internal surface of the solid material. Chen fails to teach a process that uses a transition metal compound. 
The claims are allowable over Mcarthur and Boaen because Mcarthur and Boaen do not teach the polymer is a solid material, much less on a surface. For example, Mcarthur dissolves polystyrene in methylene choride/MeCN to make a solution (pg. 173) which is not solid. There is no motivation or expectation of success to use the solution processes of the prior art on a solid polymer surface. Mcarthur and Boaen does not explicitly recite a surface is an internal surface of the solid material.
Caldwell teaches the surface oxidation of polymers including polypropylene using transition metals such as cobalt. Caldwell teaches that the oxidation results in carboxylic acid groups on the polymer. Caldwell fails to teach the formation of a hydroxyl group and thus falls 
Ancker and Bilyk teach the oxidation of polymers to modify the surface of films (abstract). Ancker and Bilyk fail to teach a transition metal compound is present and therefore fall outside the scope of claim 1. Ancker and Bilyk do not explicitly recite the surface is an internal surface of the solid material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764